Citation Nr: 0718023	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In this case, the veteran asserts that his right shoulder 
disorder is proximately related to his military service.  
Specifically, he asserts that as a result of his 
service-connected left arm residuals of a shell fragment 
wound, also manifested by neuropathy of the left median, 
radial, and ulnar nerves, he has been forced to compensate 
for the loss of strength and control of his left arm by 
overusing his right shoulder.  From that overuse, he argues, 
a right shoulder disorder developed, ultimately requiring 
right rotator cuff tear repair surgery in 2002.

While some private medical records reference that 2002 
surgery, review of the claims file reveals that the actual 
treatment records prior to and subsequent to the surgery, and 
well as the surgical report itself, are not of record.  When 
VA is put on notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  Accordingly, these records must be 
obtained.

Additionally, objective medical opinions of a private 
physician and a VA physician, given in October 2002 and 
February 2003 respectively, are of record with regard to the 
relationship between the veteran's current right shoulder 
disorder and his service-connected left arm disorder.  
However, both of these opinions are insufficient for VA 
adjudicative purposes, as they are based on the veteran's 
reported medical history, and not on a review of the 
veteran's objective medical history.  Although the October 
2002 private opinion references the veteran's December 1967 
inservice injury, it is not clear that this information, nor 
any of the other information concerning the veteran's medical 
history, came from a review of the veteran's claims file or 
other objective medical evidence; further, the February 2003 
VA examination report specifically states that the veteran's 
VA claims file was not reviewed.

The lack of a claims file review deprives any examiner, VA or 
private, of knowing the veteran's entire medical history.  
The Court of Appeals for Veterans Claims (Court) has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Additionally, the Court has held that an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As such, a new examination is required so that a 
nexus opinion, based on the entirety of the veteran's medical 
history, can be obtained.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  Specifically, the RO must 
attempt, after procuring authorization 
from the veteran, to obtain the private 
treatment records from Pine Medical 
Group, P.C., and/or any other medical 
facility, relating to the veteran's 
2002 right rotator cuff repair surgery.  
All attempts to secure this evidence 
must be documented in the claims file 
by the RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.

3.  Once the above records have been 
obtained, the RO must request that a VA 
examiner, other than the one who 
conducted the veteran's previous VA 
examinations, provide an opinion as to 
the relationship between the veteran's 
current right shoulder disorder and his 
service-connected disabilities.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner.  Following a review of 
the service and postservice medical 
records, including those records 
obtained through the actions discussed 
above, the examiner must offer an 
opinion as to whether the veteran's 
current right shoulder disorder, to 
include the veteran's 2002 right 
rotator cuff repair surgery, is related 
directly or on a secondary basis to any 
of the veteran's service-connected 
disabilities, to include his service-
connected left arm disorder and related 
neurological symptomatology.  If an 
opinion cannot be provided without 
resorting to speculation, the examiner 
should so state.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

If the VA examiner concludes that an 
opinion cannot be stated without an 
additional VA examination being 
conducted, the veteran must be afforded 
a VA examination to determine the 
relationship between the veteran's 
current right shoulder disorder and his 
service-connected disabilities.  The 
examination must be conducted by a 
different examiner than that who 
conducted the veteran's previous VA 
examinations.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests, including radiological studies, 
deemed necessary for an accurate 
assessment must be conducted.  The 
examiner must record all pertinent 
medical complaints, symptoms, and 
clinical findings, and must review the 
results of any testing prior to 
completion of the report.  Following a 
review of the service and postservice 
medical records, including those 
records obtained through the actions 
discussed above, the examiner must 
offer an opinion as to whether the 
veteran's current right shoulder 
disorder, to include the veteran's 2002 
right rotator cuff repair surgery, is 
related directly or on a secondary 
basis to any of the veteran's service-
connected disabilities, to include his 
service-connected left arm disorder and 
related neurological symptomatology.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

4.  If an examination is ultimately 
scheduled, the RO must notify the 
veteran that it is his responsibility 
to report for the examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.

5.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

6.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

